WIGGINS, Circuit Judge,
Concurring:
I respectfully concur. I write separately only to emphasize that our decision in this case does not expand liability under 42 U.S.C. § 1983 to include ordinary Miranda rights advisement violations.
Appellants argue that this case involves only an ordinary Miranda violation, a violation of the prophylactic safeguards which every police officer must afford an individual when they are taken into custody. But that argument ignores the rationale for having such safeguards. The rights advisement mandated by Miranda is intended to protect the substantive constitutional right to remain silent guaranteed by the Fifth Amendment. In the present case, the police conduct went far beyond an ordinary Miranda rights advisement violation. The police conduct violated Cooper’s constitutional right to remain silent. It is the violation of Cooper’s Fifth Amendment right rather than the faulty rights advisement which gives rise to the section 1983 liability in this case.
The constitutional privilege against self-incrimination is “fully applicable during a period of custodial interrogation.” Miranda v. Arizona, 384 U.S. 436, 460-61, 86 S.Ct. 1602, 1620, 16 L.Ed.2d 694 (1965). As the Supreme Court stated in Miranda, “once warnings have been given, the subsequent procedure is clear. If the individual indicates in any manner, at any time prior to or during questioning, that he wishes to remain silent, the interrogation must cease.” Id. at 473-74, 86 S.Ct. at 1627. Furthermore, the Court held that the same requirements apply to a request for counsel. “If the individual states that he wants an attorney, the interrogation must cease until an attorney is present.” Id. at 474, 86 S.Ct. at 1627. Thus, the request for counsel is a per se invocation of the constitutional right to remain silent. Fare v. Michael C., 442 U.S. 707, 99 S.Ct. 2560, 61 L.Ed.2d 197 (1979) (referring to Miranda’s “rigid rule that an accused’s request for an attorney is per se an invocation of his Fifth Amendment rights, requiring all interrogation to cease.”). The Court reaffirmed this conclusion in Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), and Oregon v. Bradshaw, 462 U.S. 1039, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983), stating that its purpose was to protect suspects in custody “from being badgered by police officers.” Id. at 1044, 103 S.Ct. at 2834. Failure by the police to cease interrogation after an invocation of the right to remain silent is a violation of the Fifth Amendment which is actionable under 42 U.S.C. § 1983.
If the present case only involved allegations that the Miranda rights advisement was faulty, then there could be no liability under section 1983. Liability under section 1983 is limited to violations of established constitutional rights. A suspect does not have a constitutional right to the Miranda rights advisement, as the rights advisement is simply a prophylactic device de*1253signed to protect the underlying constitutional right to remain silent. This case, however, involves a violation of the underlying constitutional right. Cooper repeatedly requested an attorney be present during his interrogation. The police officers repeatedly ignored his requests and continued to interrogate him. The officers’ continued interrogation of Cooper after his per se invocation of his Fifth Amendment rights was a violation of his substantive constitutional right to remain silent. Thus, Cooper has adequately alleged a cause of action under section 1983.
I would affirm the district court.